Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Claims 6, 7, 14, and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/2020.  Claims 1-5, 8-13, and 16-20 are provided consideration in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), machine, or processor performing executable instructions and will be considered under the appropriate 35 USC § 101 analysis.
The claims (1, 9, and 17) recite collecting social network information in order to determine a specific relationship type between users.  The limitations of obtaining relationship information between multiple users, constructing a reference network using the relationship information, and determining that users are in a specific type of relationship, as drafted, is a process that, under its broadest reasonable interpretation, covers the 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor and/or terminal to perform the recited steps. The processor/computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using computer memory to perform the recited steps.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a computer with executable instructions to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
- Using a server with software (such as: modules, application managers) configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 3, 10, 11, 18, and 19 recite further elements related to data analysis and manipulation (filtering data, removing data).  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2, 3, 10, 11, 18, and 19 are ineligible.
Claims 4, 5, 12, 13, and 20 recite further elements related to calculating values for nodes.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  No significant material regarding how the value is calculated is included, only that values are determined and combined.  The claims merely analyses and compare the related data.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 4, 5, 12, 13, and 20 are ineligible.
Claims 8 and 16 recite further elements related to constructing additional reference networks and selecting users.  The election of user pairs based on un-connectedness or shortest path is not a significant difference in relation to the recited abstract idea. These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 8 and 16 are ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frank (US 2014/0149500 A1).
In regards to Claims 1, 9, and 17, Frank discloses:
A social relationship chain obtaining method/system, applied to a terminal including at least a memory and a processor, the method comprising: 
a memory, storing program instructions for a social relationship chain obtaining method; and one or more processors, coupled to the memory and, when executing the program instructions, configured for: (Fig. 3; [0024]; [0060], shows a terminal, processors (computer, PDA, devices), memory (data stores, storage medium, media), and executable instructions) 
obtaining a target user set and mutual-friend information between any two target users in the target user set, target users in the target user set being friends of a center user, and the mutual-friend information indicating whether the two target users are in a friend relationship; (Fig. 1; [0014]-[0019], shows a User 100 (center user) being connected to multiple friends (target users), and information representing whether or not any two friends have mutual-relationships; [0020], provides an example in which the mutual-relationship among the users are all mutual-friendship relationships, “…will most likely be friends with every other member of the relationship circle…”)
constructing a reference network according to the center user and the mutual-friend information between the any two target users in the target user set, nodes in the reference network being the target users in the target user set, and there being a connection line between two target users in the reference network that are in a friend relationship; (Fig. 1; [0014]-[0019], shows a reference network for User 100 (center user) and nodes and connection lines representing users and relationships)
determining, from the target user set according to the reference network, a target user being in a parent-child relationship chain with the center user. ([0048], the system determines if any of the center user’s connections in the network (“center user” is referred to as “target user” in the reference) are a specific type of relationship, including parent or child of the center user, this indicates that the system/method can determine whether or not a user is in “a parent-child relationship chain” with any connections)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 10, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of He (Pub. No. US 2015/0213111 A1) in further view of Kremin (Pub. No. US 2016/0380955 A1).
In regards to Claims 2, 10, and 18, Frank discloses the above system/method, including filtering connected users by set relationship types (including parent-child relationships).  Frank does not explicitly disclose the filtering of users by relationship type being based on to-be-obtained social relationship types (as interpreted in view of Applicant’s specification, see at least [0038]-[0053]), gender, and ages.  However, He teaches:
filtering the target users in the target user set according to a type of a to-be-obtained social relationship chain, a gender and an age of the center user, and genders and ages of the target users in the target user set. ([0082], relationship types between two subjects can be filtered into sub-relationship types (such as father-son, father-daughter, mother-son, or mother-daughter), which are identified based at least in part on ages and genders of the connected users, the determined ages and genders of the users being related to specific relationship types)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the target user identification in the social networking system of Frank so as to have included filtering the target users in the target user set according to a type of a to-be-obtained social relationship chain, a gender and an age of the center user, and genders and ages of the target users in the target user set, as taught by He in order to automatically identify specific social 
He does not explicitly state a specific point in the creation of a link between users A and B (which would be part of creating a social reference map or a new social reference map) or that A and B must be connected prior to the filtering.  Therefore, Frank/He does not explicitly disclose that the filtering is performed prior to constructing a network.  However, Kremins teaches:
[filtering target users by age range and gender] before constructing the reference network ([0053], Member D identifies target users for constructing a social network, the identified target users can be filtered based on gender and/or age range, only the users that fit the criteria are displayed (thus the users who do not match the age range or gender criteria are filtered out), the social network can be constructed by adding/inviting identified target users)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Frank/He so as to have included filtering users before constructing the reference network, as taught by Kremins.
Frank/He discloses a “base” method/system in which users in a social network (who may or may not already be connected) are filtered by age and gender related to types of relationship to identify relationship types, as shown above.  Kremins teaches a comparable method/system in which target users are filtered by age range and/or gender, as shown above.  Kremins also teaches an embodiment in which users filter target users by age range and /or gender prior to creating connections with those users 
In regards to Claims 3, 11, and 19, Frank discloses the above system/method, including filtering connected users by set relationship types (including parent-child relationships).  Frank does not explicitly disclose the filtering of users by relationship type being based on to-be-obtained social relationship types (as interpreted in view of Applicant’s specification, see at least [0038]-[0053]), gender, and ages.  However, He teaches:
wherein filtering the target users in the target user set comprises: determining, according to the type of the to-be-obtained social relationship chain and the gender and age of the center user, a gender and an age range of a target user to be retained in the target user set; ([0082], relationship types between two subjects (users a and b could represent the center user and any target user) can be filtered into sub-relationship types (such as father-son, father-daughter, mother-son, or mother-daughter), which are identified based at least in part on ages and genders of the connected users, the determined ages and genders of the users being related to specific relationship types)

Frank/He does not explicitly disclose but, Kremins teaches:
removing, from the target user set according to the determined gender and age range, a target user whose gender is different from the determined gender and a target user whose age is not within the age range ([0053], Member D identifies target users for constructing a social network, the identified target users can be filtered based on gender and/or age range, only the users that fit the criteria are displayed (thus the users who do not match the age range or gender criteria are filtered out or “removed”))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Frank/He so as to have included filtering users before constructing the reference network, as taught by Kremins.
Frank/He discloses a “base” method/system in which users in a social network analyzed and compared using age range and gender based on relationship type criteria, as shown above.  Kremins teaches a comparable method/system in which target users are identified based on criteria, as shown above.  Kremins also teaches an embodiment 
Claims 4, 5, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Joyce et al. (Pub. No. US 2014/0222738 A1).
In regards to Claims 4, 12, and 20, Frank discloses the above system/method for constructing social networks and determining parent-child relationships.  Frank does not explicitly disclose, but Joyce teaches:
wherein the determining, from the target user set according to the reference network, a target user being in a parent-child relationship chain with the center user comprises: 
calculating damage values of the target users in the reference network, a damage value of a target user indicating a degree of damage to connectivity in the reference network when the target user is removed from the reference network; ([0120]; [0121], determines the damage that is cause by removal of certain nodes in a network (“central node” in the reference does not necessarily refer to same concept as “central node” in Applicant’s claims), the removals of nodes perform calculation to determine metrics resulting from removal of nodes (damage values); [0100]; [0127], shows the use of metrics to do determine the importance of nodes and their influence, more important nodes and/or nodes with higher influence would provide higher damage when removed; Note: Although the invention of Joyce is mainly described in it use for mapping and determining damage in brain networks, Joyce is applicable prior art because the reference does clearly apply the concepts to social networks and describes the similarities between the social networks and the brain network showing that the concepts described are applicable to both. See [0099]; [0142] for comparison of network structure and concepts of the brain network and social networks.)
determining a target user having a maximum damage value as the target user ([0099]; [0100]; [0120]; [0121]; [0127]; [0142]; [0155], as described above, provides values that indicate the amount of damage caused by removal of specific nodes and the importance of the node, which when compared would provide the user with an indication of which nodes were more important/damaging than others, of which a maximum could be determined)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Frank so as to have included the above system/method for identifying damage values for nodes, as taught by Joyce in order to identify the most important nodes and limit negative effects on the network caused by the removal of nodes  (Joyce, [0120]-[0123], “…identify nodes that are highly influential over other nodes in the network, and high leverage centrality nodes may be more likely to be hubs than high degree, betweenness, or eigenvector centrality nodes…high leverage nodes may play an important role in the topological organization of brain networks…removal of high leverage nodes may result in greater fragmentation of the network than caused by the removal of nodes based on other centrality metrics…low degree nodes that depend on high leverage nodes may be disconnected from the continuous graph. As nodes become isolated, both C and L are detrimentally impacted…”). 
Frank/Joyce dos not explicitly disclose that the node with the maximum damage as being in a parent-child relationship chain with the center user, however, neither the claims nor the specification provide any association between the maximum damage values and the parent-child relationship (there is not material explaining how/why the maximum damage is related to or representative of a parent-child relationship other than simply stating that it is).  The determination of a parent-child relationship is merely attributed to whichever node has the highest damage value.  Using this process, any relationship type or attribute could be randomly assigned to the node with the highest damage value.  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to attribute a parent-child relationship (or any other relationship type or attribute) to the node with the maximum damage value.
Using an attribute such as “parent-child” does not change nor effect the normal functions of determining the damage of nodes or identifying a maximum damage value as taught by Frank/Joyce.  One of ordinary skill in the art would recognize that applying a specific attribute to the node with the highest damage would be performed the same way regardless of what types attributes are attributed, since the type of attribute attributed would not interfere with the functionalities in Frank and Joyce and the results 
In regards to Claim 5, Frank discloses the above system/method for constructing social networks and determining parent-child relationships.  Frank does not explicitly disclose, but Joyce teaches:
wherein the calculating damage values of the target users in the reference network comprises: 
counting a quantity of target users in the reference network that are directly connected to a candidate user to obtain a direct damage value, the candidate user being any user in the reference network; ([0100], “Degree assumes that the importance of a node in the network is dictated by the number of other nodes with which it directly interacts.” [as discussed above, determining the importance of a node is directly related to the amount of damage is cause by its removal])
obtaining a target user pair satisfying a preset condition from the target users contained in the reference network; ([0100], “Eigenvector centrality…this means that a node is considered to be highly central if it is connected to high degree nodes…” preset condition is connected nodes (Applicant’s target nodes) being high degree nodes)
counting a quantity of obtained target user pairs to obtain an indirect damage value, and calculating a damage value of the candidate user according to the direct damage value and the indirect damage value. ([0100], Eigenvector (EC) centrality is a unique centrality measure as it considers the centrality of immediate neighbors when computing the centrality of a node. Mathematically, eigenvector centrality is a positive multiple of the sum of adjacent centralities.”, the importance of a node (related to damage value) is determined based at least in part on both the number of its direct connections [direct value] and its relation to identified pairs (being between multiple pairs of users, related to the Frank network in which all users ore connected) [indirect value])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Frank so as to have included the above system/method for determining damage values for nodes, as taught by Joyce in order to identify the most important nodes and limit negative effects on the network caused by the removal of nodes  (Joyce, [0120]-[0123], “…identify nodes that are highly influential over other nodes in the network, and high leverage centrality nodes may be more likely to be hubs than high degree, betweenness, or eigenvector centrality nodes…high leverage nodes may play an important role in the topological organization of brain networks…removal of high leverage nodes may result in greater fragmentation of the network than caused by the removal of nodes based on other centrality metrics…low degree nodes that depend on high leverage nodes may be disconnected from the continuous graph. As nodes become isolated, both C and L are detrimentally impacted…”). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Joyce in further view of Swahar (Pub. No. US 2011/0296004 A1).
In regards to Claim 8, Frank/Joyce discloses the above system/method for constructing social reference networks, determining damage values for nodes, and obtaining target pairs.  Joyce also teaches removal of nodes and that removal having an as discussed above) including identified node pairs ([0100], describes node pairs connected in a network to determine betweeness factor; Claim 1; Claim 16, further showing the identification of node pairs, the identified node pairs in the node removal process of Joyce can be any pair of nodes affected by the changes) and creating subnetworks by splitting connections in a network ([0125]).  Although all the factors are disused in Joyce, Frank/He/Kremins/Joyce does not explicitly disclose the use of both the removal of nodes and connection and the creating subnetworks in the identification of node pairs or explicitly state that the pairs are selected based on higher path length or unconnectedness, but Swahar teaches:
deleting the candidate user and a line directly connected to the candidate user from the reference network to obtain a second subnetwork; (FIG. 3; [0066]-[0069],  shows a node and connections being removed and causing changes such as “…be disconnected from each other, be connected to each other at a higher degree of separation…” Note: It is also noted that, although it does not describe the same steps as in Joyce, this process in Swahar represents a damage value assessment)
forming a target user pair between any two target users in the second subnetwork to form a user pair set; (FIG. 3; [0066]-[0069],  this process is performed to identify changes between all nodes in the network/subnetwork, therefore it would have identified all node pairs and the related changes)
two target users contained in the selected target user pair being unconnected in the second subnetwork or having a shortest path there-between in the second subnetwork greater than a shortest path there-between in the reference network. (FIG. this process is performed to identify changes between all nodes in the network/subnetwork, therefore it would have identified all node pairs and the related changes and identifies nodes which have an increased degree of separation (or path length) or that are now unconnected in the modified network (subnetworks caused by node removal))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Frank/Joyce so as to have included the above steps for identifying target users, as taught by Swahar in order to additional measures for identifying important nodes in the network (Joyce, [0122] and Swahar, [0023]-[0025], both references use the recited methods to identify important nodes, such as (but not limited) to those that have a high influence of the network or are important for information flows). 
Frank/Joyce/Swahar does not explicitly disclose selecting a target user pair from the user pair set, however, Frank/Joyce/Swahar does disclose the identification of nodes and node pairs through the above discussed systems/methods.  The selection step is merely the act of selecting any of the identified pairs and there is no additional criteria or activity required in the making of a selection.  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Frank/Joyce/Swahar to have included the ability to select any of the identified node pairs.  One of ordinary skill in the art would have recognized that applying the known technique of making selections form identified items would have yielded predictable results.  It would have been recognized that applying the technique of making selections to Frank/Joyce/Swahar would have yielded   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of He in further view of Kremins in further view of Joyce.
In regards to Claim 13, Frank/He/Kremins discloses the above system/method for constructing social networks and determining parent-child relationships.  Frank/He/Kremins does not explicitly disclose, but Joyce teaches:
wherein the calculating damage values of the target users in the reference network comprises: 
counting a quantity of target users in the reference network that are directly connected to a candidate user to obtain a direct damage value, the candidate user being any user in the reference network; ([0100], “Degree assumes that the importance of a node in the network is dictated by the number of other nodes with which it directly interacts.” [as discussed above, determining the importance of a node is directly related to the amount of damage is cause by its removal])
obtaining a target user pair satisfying a preset condition from the target users contained in the reference network; ([0100], “Eigenvector centrality…this means that a node is considered to be highly central if it is connected to high degree nodes…” preset condition is connected nodes (Applicant’s target nodes) being high degree nodes)
counting a quantity of obtained target user pairs to obtain an indirect damage value, and calculating a damage value of the candidate user according to the direct damage value and the indirect damage value. ([0100], Eigenvector (EC) centrality is a unique centrality measure as it considers the centrality of immediate neighbors when computing the centrality of a node. Mathematically, eigenvector centrality is a positive multiple of the sum of adjacent centralities.”, the importance of a node (related to damage value) is determined based at least in part on both the number of its direct connections [direct value] and its relation to identified pairs (being between multiple pairs of users, related to the Frank network in which all users ore connected) [indirect value])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Frank/He/Kremins so as to have included the above system/method for determining damage values for nodes, as taught by Joyce, in order to identify the most important nodes and limit negative effects on the network caused by the removal of nodes  (Joyce, [0120]-[0123], “…identify nodes that are highly influential over other nodes in the network, and high leverage centrality nodes may be more likely to be hubs than high degree, betweenness, or eigenvector centrality nodes…high leverage nodes may play an important role in the topological organization of brain networks…removal of high leverage nodes may result in greater fragmentation of the network than caused by the removal of nodes based on other centrality metrics…low degree nodes that depend on high leverage nodes may be disconnected from the continuous graph. As nodes become isolated, both C and L are detrimentally impacted…”). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of He in further view of Kremins in further view of Joyce in further view of Swahar.
In regards to Claim 16, Frank/He/Kremins/Joyce discloses the above system/method for constructing social reference networks, determining damage values for nodes, and obtaining target pairs.  Joyce also teaches removal of nodes and that removal having an effect on the path length and/or connections of other nodes ([0120]-[0122], as discussed above) including identified node pairs ([0100], describes node pairs connected in a network to determine betweeness factor; Claim 1; Claim 16, further showing the identification of node pairs, the identified node pairs in the node removal process of Joyce can be any pair of nodes affected by the changes) and creating subnetworks by splitting connections in a network ([0125]).  Although all the factors are disused in Joyce, Frank/He/Kremins/Joyce does not explicitly disclose the use of both the removal of nodes and connection and the creating subnetworks in the identification of node pairs or explicitly state that the pairs are selected based on higher path length or unconnectedness, but Swahar teaches:
deleting the candidate user and a line directly connected to the candidate user from the reference network to obtain a second subnetwork; (FIG. 3; [0066]-[0069],  shows a node and connections being removed and causing changes such as “…be disconnected from each other, be connected to each other at a higher degree of separation…” Note: It is also noted that, although it does not describe the same steps as in Joyce, this process in Swahar represents a damage value assessment)
forming a target user pair between any two target users in the second subnetwork to form a user pair set; (FIG. 3; [0066]-[0069],  this process is performed to identify changes between all nodes in the network/subnetwork, therefore it would have identified all node pairs and the related changes)
two target users contained in the selected target user pair being unconnected in the second subnetwork or having a shortest path there-between in the second subnetwork greater than a shortest path there-between in the reference network. (FIG. 3; [0066]-[0069], this process is performed to identify changes between all nodes in the network/subnetwork, therefore it would have identified all node pairs and the related changes and identifies nodes which have an increased degree of separation (or path length) or that are now unconnected in the modified network (subnetworks caused by node removal))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Frank/He/Kremins/Joyce so as to have included the above steps for identifying target users, as taught by Swahar in order to additional measures for identifying important nodes in the network (Joyce, [0122] and Swahar, [0023]-[0025], both references use the recited methods to identify important nodes, such as (but not limited) to those that have a high influence of the network or are important for information flows). 
Frank/He/Kremins/Joyce/Swahar does not explicitly disclose selecting a target user pair from the user pair set, however, Frank/He/Kremins/Joyce/Swahar does 

Additional Prior Art Not Relied Upon
Meyers (Pub. No. US 2013/0217363 A1). Social network profile data to determine and classify relationships between users (such as parent-child) (see at least 
Kurup et al. (Patent No. US 10,102,560 B1). Discloses a method/system for identifying relationships between parent and child nodes (see at least column 2, paragraph 3)
Augusto et al. (Pub. No. US 2009/0171630 A1). Discusses the creation of sub-networks using shortest path relationship data (see at least [0034]; [0039]).
Ben-Or et al. (Patent No. US 9,294,497 B1). Creates sub-networks in which degrees of separation (or paths) are increased/lengthened (see at least column 8, paragraph 2; column 10, paragraph 1; column 13, paragraph 3).
Luo et al. (Patent No. US 7,953,690 B2). Discloses a method/system for identifying relationships based on gender and age ranges (see at least Claim 1; Claim 7), including child and parent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached at 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S. S./
Examiner, Art Unit 3629
January 30, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624